Citation Nr: 9906592	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  95-14 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1966 to 
August 1968, with combat duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1994 rating decision of the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for bilateral 
hearing loss.  The veteran testified at a personal hearing in 
May 1995 and the hearing officer confirmed the denial in a 
June 1995 decision.  

The Board remanded the matter to the RO in July 1997 for 
additional development.  The Board is satisfied that the 
requested development has been accomplished and will address 
the merits of the claim in this decision.  


FINDINGS OF FACT

1.  The veteran was exposed to excessive noise in service and 
he currently has bilateral hearing loss by VA standards.  

2.  No competent evidence has been presented to show that the 
veteran's current bilateral hearing loss was manifested in 
service or within the first post-service year and it is not 
shown to be causally related to his exposure to noise in 
service.  


CONCLUSION OF LAW

The claim of service connection for bilateral hearing loss is 
not well grounded.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran contends that his bilateral hearing loss was 
caused by exposure to acoustic trauma in service.  He 
reported that he was exposed to loud noises and was not 
provided with any hearing protection.  Additionally, his 
hearing loss was apparent a short time after release from 
active duty, but he did not seek medical attention 
immediately as it was minimal at first.  He also noted that 
his post-service employment did not expose him to excessive 
noise.  

Service records reflect that the veteran served in the 
infantry as a machine gunner on Huey helicopters during the 
Vietnam War.  Two letters of commendation reported that he 
actively participated in more than 50 aerial missions over 
hostile territory in support of counterinsurgency operations 
from May 4, 1968 to July 9, 1968 and from July 11, 1968 to 
August 14, 1968.  Service medical records do not show any 
complaints of or treatment for hearing loss.  On entrance 
examination in October 1966, audiometric studies revealed 
puretone air conduction thresholds of 15, 10, 10 and 5 
decibels, bilaterally, at 500, 100, 2000 and 4000 hertz, 
respectively (reflects levels after conversion from ASA units 
to ISO units for comparison purposes).  On separation 
examination in August 1968, audiometric studies revealed 
puretone air conduction thresholds of 0 in both the left and 
right ears at 500, 1,000, 2,000 and 4,000 hertz.  In his 
report of medical history completed at the same time, the 
veteran related that he did not have any problems with 
hearing loss.  

A private audiological evaluation conducted in Mary 1994 
showed a diagnosis of bilateral moderate mixed hearing loss.  
No etiology was reported.  A May 1994 record reflects that 
the veteran purchased hearing aids for conductive hearing 
loss.  

At a personal hearing in May 1995, the veteran testified that 
he served in an infantry division as a door gunner.  He 
reported that he stood directly under an idling helicopter up 
to 15 to 20 minutes at a time, 6-10 times per day, for a 
period of five months.  Protective equipment to reduce noise 
levels was not provided.  He noted that he experienced 
difficulty hearing after his separation, but it worsened over 
the past eight or nine years.  

The veteran was scheduled to testify before a traveling 
member of the Board in June 1997.  He failed to report.  

On VA examination in August 1997, the veteran complained of 
bilateral hearing loss which gradually worsened with its 
onset shortly following his discharge from the military.  He 
served as a helicopter door gunner for six months and had no 
significant occupational or recreational noise exposure after 
service.  Presently, he had difficulty communicating even 
with his hearing aids and reported bilateral tinnitus.  It 
was noted that he underwent left exploratory tympanotomy in 
January 1997.  Otoscopic examination revealed ear canals 
which partially collapsed when pressure was applied to the 
pinna of both ears.  Hand held earphones were used to rule 
out collapsed canals as a contributing factor to the hearing 
loss.  The rest of the ear was within normal limits.  
Audiometric studies revealed puretone air conduction 
thresholds of 45, 45, 45, 60, and 60 decibels in the right 
ear and 55, 60, 65, 70, and 80 decibels in the left ear at 
500, 1,000, 2,000, 3,000, and 4,000 hertz, respectively.  
Speech discrimination was 96 percent in each ear.  Bilateral 
moderate to moderately severe mixed (mostly conductive) 
hearing loss was diagnosed.  One of the examiners commented 
that the bilateral conductive hearing loss was consistent 
with otosclerosis given the history of middle ear exploration 
without significant findings.  He further opined that the 
etiology of the hearing loss was uncertain but not likely to 
be secondary to noise exposure.  

II.  Analysis

The threshold question in this case is whether the veteran 
has presented a well grounded claim.  If he has not, the 
claim must fail and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

A well grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  To be plausible, there must be 
competent evidence of a current disability (medical 
diagnosis), of incidence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Alternatively, if a 
disability is not shown to be chronic during service, service 
connection may nevertheless be granted when there is 
continuity of symptomatology post-service.  38 C.F.R. 
§ 3.303(b).  See Rose v. West, No. 96-918 (U.S. Vet. App. 
Apr. 20, 1998); Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Service connection may also be granted for a disease 
diagnosed after service discharge when all evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Certain chronic disease will be presumed to have been 
incurred in service under the circumstances outlined in 
38 C.F.R. § 3.307 even though there is no evidence of such 
disease during the period of service.  Sensorineural hearing 
loss which becomes manifest to a compensable degree within 
one year following the veteran's discharge from service shall 
be considered to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet.App. 155, 160 (1993).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

Service medical records do not show any evidence of bilateral 
hearing loss in service or at discharge.  It is also not 
shown that the sensorineural component of his hearing loss 
was manifested to a compensable degree in the first post-
service year and continuity of symptomatology has not been 
demonstrated.  In fact, the evidence first shows a diagnosis 
of hearing loss in May 1994.  While it may be conceded that 
the veteran was exposed to noise in service, to well-ground 
his claim, he must also present competent evidence that his 
current hearing loss, at least in part, may be attributed to 
that exposure.  However, he has not presented any medical 
evidence relating his hearing loss to noise exposure in 
service, and on VA examination in August 1997, the examiner 
opined that the veteran's hearing loss was not likely due to 
noise exposure.  To the extent that the veteran asserts that 
his hearing loss is due to noise exposure in service, the 
Board points out that he is not competent to provide such 
evidence of a causal relationship.  Without competent 
(medical) evidence of a relationship between any current 
hearing loss disability and service, the claim is not well 
grounded and must be denied.  See 38 C.F.R. § 3.303; Caluza, 
supra.  The Board notes that a medical opinion which relates 
the veteran's current hearing loss to service would 
constitute new and material evidence sufficient to reopen his 
claim.  





ORDER

Service connection for bilateral hearing loss is denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

